                    Case 3:20-cv-05980-MW-MJF Document 1039 Filed 05/03/21 Page 1 of 3

                           IN RE: SKANSKA USA CIVIL SOUTHEAST, INC. AND
                             SKANSKA USA, INC. EXONERATION FROM OR
                           LIMITATION OF LIABILITY DIRECT FILING SHORT
                                              FORM1
                           Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt. No. 7.
    JUDGE ROGER VINSON
               CLAIM IN LIMITATION--JOINDER IN CLAIM AND MASTER ANSWER— DIRECT
               PROPERTY DAMAGE CLAIM - INTERVENTION AND JOINDER IN MASTER
               COMPLAINTS – CLAIMANT PROFILE FORM
     By submitting this document, I am asserting a claim in In re Skanska USA Civil Southeast Inc. and Skanska USA, Inc., as Owners
     of the Barge KS 5531 Praying for Exoneration From or Limitation of Liability, Case No. 3:20-cv-05980-RV-MJF;1 adopt and
                                      #66 and/or intervene into, join, and otherwise adopt the Master Claim [ #60 ]
     incorporate the Master Answer [_____]


     Last Name                                         First Name                                 Middle Name/Maiden            Suffix
     City of Pensacola

     Phone Number                                                                 E-Mail Address
     850-435-1603
    Address                                                                       City / State / Zip
    222 W. Main Street                                                            Pensacola, FL 32502



     Name of Property Owner(s)                                                    Type of Property (Residence/Business/Other)
     City of Pensacola                                                            Governmental



    Contact Name                                                                  Type of Business if applicable
    Heather Lindsay                                                                Governmental
     Physical Address of Damaged/Destroyed Property                               Current Mailing Address of Property Owner
      Bayfront Parkway                                                            222 W. Main Street


     City / State / Zip                                                           City / State / Zip
     Pensacola, FL 32502                                                          Pensacola, FL 32502

     Attorney Name                                                                Firm Name
     J. Michael Grimley, Jr.                                                      Galloway Law Firm
    Address                                                                       City / State / Zip
    118 E. Garden Street                                                          Pensacola, FL 32502
     Phone Number                                                                 E-Mail Address
      850-436-7000                                                                JMGservice@gallowaylawfirm.com

     See Page 3 provides a listing fopr your selection of the involved Construction Barges by Original LLA and Number.



     Claim Type (Please check all that apply):

              □
              X Destroyed or Damaged Physical Property

              □ Other:____________________________________________


1
 All Limitations proceedings were consolidated before Judge Vinson on February 15, 2021 [Dkt. No. 9]. This form should be filed with
the U.S. District Court for the Northern District of Florida, 100 N. Palafox Street, Pensacola, Florida 32502, in Civil Action No.
3:20-cv-05980 and with Defense Counsel at the following address: Kenneth H. Tribuch, Chaffe McCall LLP, 801 Travis, Suite 1910
Houston, Texas 77002.
                                                                                 2
                Case 3:20-cv-05980-MW-MJF Document 1039 Filed 05/03/21 Page 2 of 3
 Brief Description:

1.     Describe the physical damage to property you are claiming. Provide as much detail as possible as to the physical structures damaged or
       destroyed.
     The investigation into the nature and extent of damage to the property of the City of Pensacola is ongoing. However, it is currently

     known that four barges owned by Skanska broke loose from their moorings in Pensacola Bay and ran aground on the property of the

     City of Pensacola. The known damages resulting from the barge emplacement and/or barge removal activities of Skanska and/or its

     contractors, include three damaged stormwater outfall pipes and headwalls and cracked and broken concrete along the headwall. The

     damages include multiple areas along the sidewalks that are undercut due to the erosion of the slope face. The Gabion mattresses are

     now exposed and the metal caging is torn due to the heavy equipment used to remove the barges. The estimated cost for remediation of

     the damaged property exceed $500,000. This estimate may be supplemented as more damage is discovered.




2.     If you checked “other” as your claim type, please describe the injury, as well as how and when it was sustained.




By signing this form, Claimant agrees to share the information provided above and any accompanying documents with the
Defendants in Case No. 3:20-cv-05980-RV-MJF.

/s/ J. Michael Grimley, Jr.
 Claimant or Attorney Signature

J. Michael Grimley, Jr.
 Print Name


 05/03/2021
 Date




                                                                        2
                Case 3:20-cv-05980-MW-MJF Document 1039 Filed 05/03/21 Page 3 of 3


Select the Skanska Construction Barge that impacted your property, if you are uncertain of the identity of the particular
construction barge involved, check “uncertain.”

    Barge #              Case
    □ KS 5531            3:20-cv-5980
    □ 460007             3:20-CV-5981
    □ CBR 758            3:20-RV-5982
    □ KS 6011            3:20-CV-5983
    □ KS 6010            3:20-CV-5984
    □ 470037             3:21-CV-0044
    □ M 8026             3:21-CV-0045
    □ KS 1453            3:21-CV-0047
    □ KS 4004            3:21-CV-0048
    X KS 4015
    □                    3:21-CV-0050
    □ KS 5533            3:21-CV-0051
    □ 460005             3:21-CV-0052
    □ 470027             3:21-CV-0053
    □ KS 6013            3:21-CV-0054
    □ 471205             3:21-CV-0055
    □ M8002              3:21-CV-00562
    □ M 8021             3:21-CV-00573
    □ U 1511             3:21-CV-0058
    □ U 1506             3:21-CV-0060
    □ U 1505             3:21-CV-0061
    □ M 8033             3:21-CV-00624
    □ MCD 360            3:21-CV-0063
    □ Uncertain

    Please see attached as Exhibit "A".




2
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00056 [Doc. 1] lists Barge KS 6013, however, the three
attachments [Doc. 1-1, 1-2 and 1-3] concern Barge M 8002.
3 The Skanska Exoneration and Limitation Complaint at 3:21-CV-00057 omits Brown and Adams as potential claimants

impacted by Barge M 8021, however, it is believed the Brown and Adams claimants were impacted by Barge M8021.
4 The Skanska Exoneration and Limitation Complaint at 3:21-CV-00062 includes Brown and Adams as potential

claimants impacted by Barge M 8033, however, it is believed the Brown and Adams claimants were impacted by Barge
M8021.
                                                               3
